 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO JAMES JOSEPH,                                No. 2:18-CV-2597-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    M. PENNER,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On December 6, 2018, the court ordered the United States Marshal to serve

19   the complaint on defendant Penner at California State Prison – Sacramento in Represa, California.

20   Process directed to defendant Penner was returned unexecuted because he is no longer employed

21   with the California Department of Corrections.

22                  Plaintiff must provide additional information to serve this defendant. Plaintiff

23   shall promptly seek such information through discovery, the California Public Records Act, Cal.

24   Gov't. Code § 6250, et seq., or other means available to plaintiff. If access to the required

25   information is denied or unreasonably delayed, plaintiff may seek judicial intervention. Once

26   additional information sufficient to effect service is obtained, plaintiff shall notify the court

27   whereupon plaintiff will be forwarded the forms necessary for service by the U.S. Marshal.

28   Plaintiff is cautioned that failure to effect service may result in the dismissal of unserved
                                                         1
 1   defendants. See Fed. R. Civ. P. 4(m).

 2                  Accordingly, IT IS HEREBY ORDERED that plaintiff shall promptly seek

 3   additional information sufficient to effect service on any unserved defendants and notify the court

 4   once such information is ascertained.

 5

 6   Dated: March 26, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
